In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (O’Brien, J.), dated September 2, 1993, which, upon a jury verdict in their favor, did not award them any damages.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs’ contention, the trial court did not *447improvidently exercise its discretion by denying them a continuance to secure the presence of an expert witness (see, Le Jeunne v Baker, 182 AD2d 969; Dunleavy v Samuel, 177 AD2d 540; Balogh v H.R.B. Caterers, 88 AD2d 136). As noted by the trial court, the alleged scheduling problem was of the plaintiffs’ own making.
The trial court properly expunged from the record a medical report since a proper foundation for its admission was never established (see, CPLR 4518 [a]; 58 NY Jur 2d, Evidence and Witnesses, §§ 456-463).
The plaintiffs’ remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Ritter, Copertino and Krausman, JJ., concur.